ANDERSON, Circuit Judge,
dissenting.
We should never have reached the merits of this case. In direct conflict with abundant Supreme Court authority, the majority opinion has improperly constitutionalized discretionary Colorado state parole board decisions without identifying the source of any liberty interest or other constitutional grounds.
In 1995, Wildermuth, a Colorado state inmate sentenced to life for first degree murder, was denied parole. In response to this denial, Wildermuth filed a petition for a writ of habeas corpus under 28 U.S.C. § 2254, arguing that “[t]he Colorado Parole Board, by basing its decision on inmate’s refusal to confess to rape and participate in the sex offender ■ treatment program, a crime for which he Was never charged, acted arbitrarily and capriciously.” The district court ultimately denied this petition, and Wildermuth appeals.
Wildermuth’s petition is based on two versions of a single issue — whether the parole board violated the Constitution by allegedly requiring him to confess to an uncharged crime in order to enter a sex offenders treatment program and thus obtain parole. Construing his petition broadly, I interpret Wil-dermuth’s argument to be either that the parole board violated his Fifth Amendment right against selfinerimination or that the board violated his Fourteenth Amendment right to due process.1
The Supreme Court has recently rejected an argument substantially similar to the issue Wildermuth raises regarding an alleged violation of his Fifth Amendment rights. In Ohio Adult Parole Authority v. Woodard, — U.S. -, 118 S.Ct. 1244, 140 L.Ed.2d 387 (1998), a unanimous Court held that a voluntary interview does not “compel” an inmate to speak, and thus does not offend the Fifth Amendment. Id. 118 S.Ct. at 1252 (analyzing Ohio’s clemency proceedings). Here, Wildermuth’s parole interview was voluntary, and “pressure to speak in the hope of improving his chance of being granted [parole] does not make the interview compelled.” Id. 118 S.Ct. at 1253.2
As for Wildermuth’s due process claim, the Supreme Court has also squarely addressed this issue. As always, the threshold question in any due process analysis for a case like this is. whether a liberty interest is implicated.3 Greenholtz v. Inmates of Neb. Penal & Correctional Complex, 442 U.S. 1, 7, 99 S.Ct. 2100, 60 L.Ed.2d 668 (1979); see Shirley v. Chestnut, 603 F.2d 805, 806 (10th Cir.1979) (applying Greenholtz). Here, the state parole board’s wholly discretionary decision does not implicate a constitutional liberty interest.
First, Wildermuth has no liberty interest in parole through the Due Process clause itself. See Greenholtz, 442 U.S. at 7, 99 S.Ct. 2100 (“There is no constitutional or inherent right of a convicted person to be conditionally released before the expiration of a valid sentence.”); Malek v. Haun, 26 F.3d 1013, 1015 (10th Cir.1994). Wildermuth’s interest in release “is indistinguishable from the initial resistance to being confined,” and that interest was extinguished by his conviction and sentence. Greenholtz, 442 U.S. at 7, 99 S.Ct. 2100; see Ohio Adult Parole Auth., 118 S.Ct. at 1249.
Second, although a liberty interest in parole may be created if the state employs mandatory language in its statutory scheme, Greenholtz, 442 U.S. at 11-12, 99 S.Ct. 2100; Board of Pardons v. Allen, 482 U.S. 369, 375-78, 107 S.Ct. 2415, 96 L.Ed.2d 303 (1987), Colorado’s statutory language does not create such a liberty interest here. In *1238Colorado, the parole board is given the “sole power to grant or refuse to grant parole” to inmates such as Wildermuth who were convicted of a felony committed prior to July 1, 1979. See Colo.Rev.Stat. § 17 — 2-201(5)(a); Martinez v. Furlong, 893 P.2d 130, 131 (Colo.1995) (en banc). Therefore, for Wildermuth, “the Colorado statutory scheme does not create a constitutionally protected entitlement to, or liberty interest in, parole.”4 Thompson v. Riveland, 714 P.2d 1338, 1340 (Colo.Ct.App.1986); see also Ohio Adult Parole Auth., 118 S.Ct. at 1250-51 (citing Greenholtz and concluding that Ohio’s discretionary clemency procedures create only a “unilateral hope,” and not a “substantive expectation,” in clemency).
The Supreme Court has held that under a discretionary parole scheme such as Colorado’s which does not create an entitlement to or liberty interest in parole, an inmate is not entitled to due process protections. See Greenholtz, 442 U.S. at 7, 99 S.Ct. 2100 (analyzing a state parole statute and stating that due process protections apply only when a person has a “legitimate claim of entitlement” and warning that decisions of the Executive Branch do not automatically invoke due process protection, no matter how serious their impact); see also Ohio Adult Parole Auth., 118 S.Ct. at 1250-52 (plurality opinion) (analyzing discretionary state clemency procedures); Connecticut Bd. of Pardons v. Dumschat, 452 U.S. 458, 464-67, 101 S.Ct. 2460, 69 L.Ed.2d 158 (1981) (analyzing discretionary state commutation procedures ).
Because Wildermuth has no liberty interest in parole under Colorado’s system and thus is not entitled to due process protections, he has no claim which would entitle him to relief and his petition should have been dismissed without an evidentiary hearing, and without analyzing the case on the merits.5
The district court proceeded to the merits, however, without addressing the liberty interest issue. In particular, the district court relied on Paz v. Warden, 787 F.2d 469, 473 (10th Cir.1986) (holding that the U.S. Parole Commission acted arbitrarily and capriciously in requiring a federal inmate to confess to *1239uncharged crimes as a prerequisite to parole). The district court’s reliance on Paz is misplaced, however, because Paz involved a federal parole statute, which is unique from the state parole statute at issue here and which may or may not create a protected liberty interest. See Miller v. Federal Bureau of Prisons, 989 F.2d 420, 423 n, 4 (10th Cir.1993) (assuming without deciding that the federal parole statutes create a protected liberty interest and citing cases that have declined to address the issue); Roberts v. Corrothers, 812 F.2d 1173, 1179 (9th Cir.1987) (noting that other circuits have addressed the issue and held that federal parole statutes do create a protected liberty interest). Because the federal inmate in Paz likely had a liberty interest in parole that Wildermuth does not have, the district court, relying on that case, and subsequently this court in its majority opinion, engaged in an inappropriate due process merits analysis.6
Finally, to the extent that Wildermuth’s due process claim may be substantive, rather than procedural, it also fails.7 See, e.g., Johnson v. Rodriguez, 110 F.3d 299, 308 (5th Cir.), cert. denied, — U.S. -, 118 S.Ct. 559, 139 L.Ed.2d 400 (1997) (“[Bjecause Texas prisoners have no protected liberty interest in parole they cannot mount a challenge against any state parole review procedure on procedural (or substantive) Due Process grounds.”); Jones v. Georgia State Bd. of Pardons & Paroles, 59 F.3d 1145, 1150 (11th Cir.1995) (rejecting a substantive due process claim because the inmate had no due-process protected liberty interest in parole); Bailey v. Gardebring, 940 F.2d 1150, 1157 (8th Cir.1991) (affirming the denial of a substantive due process claim because the inmate had no liberty interest in parole and no fundamental right to parole).8
Ultimately, the district court denied Wil-dermuth’s § 2254 petition, as did the majority opinion here. Those dispositions would be correct if the case warranted a denial on the merits; however, the merits should not have been reached. Because Wildermuth does not allege the violation of a federal right, his petition should have been dismissed by the district court on that ground, and no certificate of probable cause should have been issued by the district court and none should issue from this court.9 This appeal should *1240have been dismissed. Accordingly, I respectfully dissent.10

. Even construed broadly, however, neither Wil-dermuth's petition nor his brief on appeal raises any constitutional claims, sirch as an Eighth Amendment claim, other than those addressed here.


. Since Wildermuth is serving a life sentence, he cannot claim any constitutional right to a lesser sentence or argue that his statements would put him at any risk of a greater sentence.


.Interestingly, one of the cases relied on by the majority in its substantive discussion contains some cogent reasoning on this point. See Solomon v. Elsea, 676 F.2d 282, 284 (7th Cir.1982) (“It is axiomatic-that before due process protections can. apply, there must first exist a pro-tectable liberty or property interest.’’).


. Moreover, under Sandin v. Conner, Colorado's parole procedures do not impose an "atypical and significant hardship on the inmate in relation to the ordinary incidents of prison life.” 515 U.S. 472, 484, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995); see Wildermuth v. Scott, No. 96-1167, 1996 WL 547313 (10th Cir.1996) (unpublished) (applying the Sandin standard and affirming the district court's dismissal under § 1915(d) of Wildermuth's § 1983 claim because he had no liberty interest in an annual parole hearing). A denial of parole merely means that Wildermuth must serve the sentence originally imposed. See Ohio Adult Parole Auth., 118 S.Ct. at 1251.


. See, e.g., Maghe v. Koch, No. 96-7060, 1997 WL 76014, at *3-4 (10th Cir.1997) (unpublished) (citing Greenholtz and affirming the dismissal of a § 1983 complaint because state law created no liberty interest in parole); Malek, 26 F.3d at 1016 (citing Greenholtz and affirming the dismissal of a § 1983 complaint because state law created no liberty interest entitling inmate to due process protections); Dock v. Latimer, 729 F.2d 1287, 1291-92 (10th Cir.1984) (citing Greenholtz and affirming dismissal of a § 1983 complaint based on failure to comply with state parole statute because there was no violation of a federal constitutional right); Shirley, 603 F.2d at 807 (citing Greenholtz and affirming denial of relief in connection with denial of parole release because state law created no liberty interest in parole and thus due process protections were not applicable); McCall v. Delo, 41 F.3d 1219, 1221 (8th Cir.1994) (affirming the denial of a § 2254 petition because by revoking a presumptive parole date the board had not deprived the inmate of a liberty interest in violation of due process); Harrington v. Redman, No. 91-1447, 1991 WL 193466, at *1 (6th Cir.1991) (unpublished) (citing Greenholtz and affirming the dismissal of a § 2254 petition because state law created no liberty interest in parole and thus there was no right to due process); Irving v. Thigpen, 732 F.2d 1215, 1217-18 (5th Cir.1984) (stating that there can be no § 1983 claims or habeas petitions based on the denial of parole because state law created no liberty interest in parole and thus there was no right to procedural due process); Boothe v. Hammock, 605 F.2d 661, 664 (2d Cir.1979) (citing Greenholtz and affirming the dismissal of a § 1983 claim because state law created no protectable interest in parole and thus an inmate's due process claims were without merit); Lum v. Penarosa, 2 F.Supp.2d 1291, 1294-95 (D.Haw.1998) (denying a § 2254 petition because state law created no liberty interest in parole and inmate's due process argument was thus meritless); Hanrahan v. Illinois Prisoner Review Bd., No. 96-CV-50292, 1997 WL 148051, at *2 (N.D.Ill. Mar. 12, 1997) (unpublished) (dismissing a § 2254 petition because state law created no legitimate expectation of parole release and thus inmate could make no due process claim based on denial of parole).


. Schuemann v. Colorado State Bd. of Adult Parole, 624 F.2d 172 (10th Cir.1980) is cited by the majority opinion for the standard of review. See id. at 173 (relying on a federal parole case). If the majority reads Schuemann as support for the proposition that the Tenth Circuit automatically applies the standards used in federal parole commission cases to state parole board cases, that reasoning could not withstand scrutiny in light of the authorities cited above and reiterated in the Supreme Court's latest review of its own law on the subject of when and whether constitutional rights attach to state parole board proceedings. See generally Ohio Adult Parole Auth., 118 S.Ct. 1244. Furthermore, even a cursory review of our cases shows that this circuit has not relied on Schuemann for that proposition. See, e.g., Dock, 729 F.2d at 1291 (citing only that portion of Schuemann which addresses Greenholtz and ,the liberty interest issue).


. I note that at least one circuit, the Third, has held that although an inmate may have no liberty interest in parole, and thus no procedural due process claim, that inmate may nevertheless bring a substantive due process claim. In Block v. Potter, 631 F.2d 233 (3d Cir.1980), the Third Circuit concluded that "[ejven if a state statute does not give rise to a liberty interest in parole release under Greenholtz, once a state institutes a parole system all prisoners have a liberty interest flowing directly from the due process clause in not being denied parole for arbitrary or constitutionally impermissible reasons.” Id. at 236. However, not only has this position been rejected by other circuits as the cases cited above indicate, but it has also been called into doubt by the Third Circuit itself. See Jubilee v. Horn, - F.3d -, No. 97-1755 (3d Cir. Apr. 9, 1998) (text not available on Westlaw) (recognizing the abrogation of Block); Independent Enters. Inc. v. Pittsburgh Water & Sewer Auth., 103 F.3d 1165, 1179 & n. 12 (3d Cir.1997) (stating that "a substantive due process claim grounded in an arbitrary exercise of governmental authority may be maintained only where the plaintiff has been deprived of a ‘particular quality of property interest' ” (quotation omitted)).


. Our circuit has not directly addressed this issue - in a published opinion, but in an unpublished opinion we cited Greenholtz and concluded there was no substantive due process violation where there was no liberty interest in parole. Reed v. Hinckley, No. 91-4094, 1991 WL 268915, at *1 (10th Cir.1991) (affirming dismissal of a § 1983 claim). Schuemann takes no clear position on this subject. See 624 F.2d at 173-75.


. The district court erred in issuing Mr. Wilder-muth a certificate of probable cause because, as this discussion shows, Mr. Wildermuth has failed to make a substantial showing of the denial of a federal right. See Lozada v. Deeds, 498 U.S. 430, *1240431-32, 111 S.Ct 860, 112 L.Ed.2d 956 (1991); Barefoot v. Estelle, 463 U.S. 880, 893, 103 S.Ct. 3383, 77 L.Ed.2d 1090 (1983), overruled in part on other grounds by Lindh v. Murphy, - U.S. -, 117 S.Ct. 2059, 138 L.Ed.2d 481 (1997). Therefore, I would quash the certificate issued by the district court and treat Wildermuth’s notice of appeal as an application to the judges of this court for a certificate of probable cause, which I would deny. See Kramer v. Kemna, 21 F.3d 305, 307 (8th Cir.1994) (holding that a certificate of probable cause was improperly issued when there was no substantial showing of the denial of a federal right, quashing the certificate of probable cause issued by the district court, and treating the notice of appeal as an application for a certificate of probable cause); see also Clisby v. Alabama, 52 F.3d 905, 906 n. 1 (11th Cir.1995).


. The mandate is still in this court pursuant to order of the court. See Fed. R.App. P. 41. Under Fed. R.App. P. 40, the State of Colorado may still petition for rehearing en banc pursuant to an order of the court enlarging the time for such a petition. In this case, there would be good grounds with respect to the time aspect, since the publication of this dissent was delayed due to recent health problems of the author.